FILED
                           NOT FOR PUBLICATION                              DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: MARYETTA CHRISTINA                        No. 13-60004
MARKS,
                                                 BAP No. 12-1140
              Debtor,

                                                 MEMORANDUM*
MARYETTA CHRISTINA MARKS,
AKA MaryEtta Christina Marks,

              Appellant,

 v.

KATHY A. DOCKERY and WELLS
FARGO BANK, NA, Trustee for Option
One Mortgage Loan Trust 2007-6, Asset-
Backed Certificates, Series 2007-6,

              Appellees.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Kirscher, Dunn, and Hollowell, Bankruptcy Judges, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted: December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      MaryEtta C. Marks appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s order granting Wells Fargo

Bank, N.A.’s (“Wells Fargo”) motion for relief from the automatic stay. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We review a party’s standing de novo. Mayfield v. United States, 599

F.3d 964, 970 (9th Cir. 2010). We affirm.

      Wells Fargo had standing to seek relief from the automatic stay because it

had a “colorable claim to the property at issue.” Arkison v. Griffin (In re Griffin),

719 F.3d 1126, 1128 (9th Cir 2013); Haynes v. EMC Mortg. Corp., 140 Cal. Rptr.

3d 32, 37 (Ct. App. 2012) (“[W]here a deed of trust is involved, the trustee may

initiate foreclosure irrespective of whether an assignment of the beneficial interest

is recorded.”).

      We reject Marks’s argument that Wells Fargo’s motion was void because it



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    13-60004
contained a false statement regarding the date the court converted her bankruptcy

case to Chapter 13. Any error in the motion was harmless because her bankruptcy

petition was subsequently converted to Chapter 13 nunc pro tunc.

      We do not consider Marks’s arguments relating to the securitization of the

subject loan or the alleged “separation” of the deed of trust and promissory note as

they were not raised before the bankruptcy court. See Mano-Y&M, Ltd. v. Field (In

re Mortgage Store, Inc.), 773 F.3d 990, 998 (9th Cir. 2014) (“A litigant may waive

an issue by failing to raise it in a bankruptcy court.”).

      AFFIRMED.




                                            3                                 13-60004